SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 14, 2010 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 0-16761 55-0650793 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or organization Identification No.) P.O. Box 929 Petersburg, WV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (304) 257-4111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 2 Section 1 – Registrant’s Business and Operations Item 5.02 Departure of Directors or Certain Officers, Appointment of Certain Others, Compensatory Arrangements of Certain Officers C.E. Porter, President and CEO of The Grant County Bank, a wholly- owned subsidiary of Highlands Bankshares, Inc. has announced his retirement effective December 31, 2010 from his subsidiary bank position.Mr. Porter will remain in his role as President and CEO of the holding company. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HIGHLANDS BANKSHARES, INC. (Registrant) /s/Jeffrey B. Reedy Jeffrey B. Reedy, Chief Financial Officer December 14, 2010
